Case 21-42200      Doc 26   Filed 09/09/21 Entered 09/09/21 11:15:54        Main Document
                                         Pg 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In Re:                                   )
                                         )       Case No. 21-42200-399
Ramona Morris                            )
                                          )      Chapter 13
                      Debtor.            )

 DEBTORS’ REPLY TO TRUSTEE’S OBJECTION TO CLAIM 12-1 FILED BY
                 INTERNAL REVENUE SERVICE
         Comes now Kimber H. Baro, Attorney for Debtor, and advises the Court that
Debtor’s counsel is working to resolve the claim issues with the Service.



                                                 /s/ Kimber H. Baro
                                                 Kimber H. Baro 33690MO
                                                 Attorney for Debtor
                                                 1605 N. Lindbergh Blvd
                                                 Florissant, MO 63031
                                                 Tel: (314) 896-1999
                                                 Fax: (314) 942-7195
                                                 Email: Kbaro@barolawfirm.com

                                CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the foregoing document was filed
electronically on September 9, 2021 with the United States Bankruptcy Court, and has
been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed
on the Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served on the
following on the United States, or any of its officers or agencies pursuant to Fed. R.
Bankr. P. 7004(b)(4) or (5), on September 9, 2021 by certified, first class mail, addressed
to the following persons:

Internal Revenue Service
P.O. Box 7317
c/o Missouri Cases
Philadelphia, PA 19101-7317

Internal Revenue Service
P.O. Box 7346
Case 21-42200    Doc 26   Filed 09/09/21 Entered 09/09/21 11:15:54   Main Document
                                       Pg 2 of 2


Insolvency Unit
Philadelphia, PA 19101-7346

Jane Rund
 U.S. Attorney’s Office
111 S. 10th Street
Suite 20.333
St. Louis, MO 63102

U.S. Attorney General
950 Pennsylvania Avenue NW
Washington, DC 20530-0001

                                            /s/ Kimber H. Baro
